            Case 1:11-cv-10230-MLW Document 546 Filed 06/11/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

                                      Plaintiff,
                                                          No. 11-cv-10230 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN, WILLIAM R.
TAYLOR, RICHARD A. SUTHERLAND, and those similarly
situated,

                                      Plaintiff,
                                                          No. 11-cv-12049 MLW
v.

STATE STREET BANK AND TRUST COMPANY, STATE
STREET GLOBAL MARKETS, LLC and DOES 1-20,

                                      Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS AND
PROFIT SHARING PLAN, on behalf of itself, and JAMES
PEHOUSHEK-STANGELAND, and all others similarly
situated,

                                      Plaintiff,          No. 12-cv-11698 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.


                 MOTION FOR LEAVE TO CALL ADDITIONAL WITNESS
                          AT THE JUNE 24-26 HEARING




1736095.1
             Case 1:11-cv-10230-MLW Document 546 Filed 06/11/19 Page 2 of 4



            Labaton Sucharow LLP, Thornton Law Firm LLP, and Lieff Cabraser Heimann &

Bernstein LLP (collectively, “Customer Class Counsel”) respectfully move for leave to call

Brian T. Fitzpatrick, Professor of Law at Vanderbilt Law School, to testify as an additional

witness at the hearing scheduled for June 24-26, 2019 in this matter. See ECF Nos. 541, 543. As

grounds for this motion, Customer Class Counsel state as follows:

            1.     Professor Fitzpatrick is an expert on the subject of attorneys’ fees in class action

cases, and has written extensively on the subject in academic journals and elsewhere.

            2.     Professor Fitzpatrick is the author of An Empirical Study of Class Action

Settlements and Their Fee Awards, 7 J. EMPIRICAL LEGAL STUD. 811 (2010) (the “Fitzpatrick

Study”), a complete copy of which was submitted to the Court on September 15, 2016 (see ECF

No. 104-31) in support of the request for attorneys’ fees made on that same date on behalf of all

Plaintiffs’ Counsel.1

            3.     The Fitzpatrick Study is also cited in the memorandum of law that was submitted

on September 15, 2016 by Labaton Sucharow LLP, as Lead Counsel for the Settlement Class, on

behalf of all Plaintiffs’ Counsel in support of Plaintiffs’ Counsel’s request for attorneys’ fees.

ECF No. 103-1 (the “Fee Brief”) at 10-11.

            4.     Among other things, the Court has requested argument as to whether the

Fitzpatrick Study was “misrepresented” in the Fee Brief. See ECF No. 543 at 2-3.

            WHEREFORE, for the reasons set forth herein, Customer Class Counsel respectfully

request leave to call Prof. Fitzpatrick as a witness for the hearing scheduled for June 24-26, 2019

in this matter.




1
 “Plaintiffs’ Counsel” includes Customer Class Counsel as well as counsel for the ERISA
plaintiffs, including but not limited to Keller Rohrback LLP, Zuckerman Spaeder LLP, and
McTigue Law LLP.
1736095.1                                           -1-
             Case 1:11-cv-10230-MLW Document 546 Filed 06/11/19 Page 3 of 4




Dated: June 11, 2019                        Respectfully submitted,

                                            Lieff Cabraser Heimann & Bernstein, LLP
                                            275 Battery Street, 29th Floor
                                            San Francisco, CA 94111-3339

                                            By: /s/ Richard M. Heimann
                                               Richard M. Heimann (pro hac vice)
                                               Lieff Cabraser Heimann & Bernstein, LLP

                                                (On behalf of Customer Class Counsel)

                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)
            On Tuesday, June 11, 2019, I caused counsel for the other parties and the Special Master

in this case to be informed of this motion. State Street, Keller Rohrback LLP, Zuckerman

Spaeder LLP, and McTigue Law LLP do not oppose this motion. The Special Master takes no

position on this motion.

                                         /s/ Richard M. Heimann
                                         Richard M. Heimann




1736095.1                                          -2-
              Case 1:11-cv-10230-MLW Document 546 Filed 06/11/19 Page 4 of 4




                                     CERTIFICATE OF SERVICE
            I certify that the foregoing document was filed electronically on June 11, 2019 and thereby

delivered by electronic means to all registered participants as identified on the Notice of

Electronic Filing (“NEF”).


                                                         /s/ Richard M. Heimann
                                                         Richard M. Heimann




1736095.1                                          -3-
